Case 1:17-cr-00548-PAC Document 268 Filed 01/24/20 Page1of1

Inner City Press

January 23, 2020

By E-mail to CrottyNYSDChambers@nysd.uscourts.gov & David_C_Gonzalez@nysd.uscourts.gov

Hon, Paul A. Crotty, United States District Judge
Southern District of New York
500 Pearl Street New York, NY 10007

Re: Press Access to United States v, Schulte, S2 17 Cr. 548 (PAC), including feed(s)
Dear Judge Crotty:

This supplements the January 22, 2020 submission on this topic on behalf of Inner City Press
and in my personal capacity. The government's proposed restrictions on access to this proceeding
are unacceptable.

As if to address the legal problem of banning the public and press from the courtroom in this
important criminal prosecution, the government proposes while limiting others to a live feed
without the image of the CIA witness to allow a single pool reporter to be in the courtroom,

But the government does not disclose what restrictions it would seek to impose on this pool
reporter. Can they see but not tell others what they say? Can they disclose that they are only
reporting part of what they see?

The issue of the live feed must be addressed, including in connection with the January 24 final
pre-trial conference. Inner City Press earlier this week requested live feeds of the FPTCs in US v.
Avenatti before Judge Gardephe, and of this proceeding.

The Avenatti feed was provided, and for that we are grateful, But on January 22 I was updated
that no live feed of the final pre-trial conference in this proceeding would be provided. I then
asked if the live feed of the January 27 “public hearing" would be provided and was told, No.

This must be explained, and we argue, reversed. For the record, Inner City Press was told by
your fellow SDNY Judge Paul A. Engelmayer on October 17, 2019 that if it wanted a feed, "with
enough notice we can accomodate." 18-cr-834, #364, pg 23. Without the feed, Inner City Press'
live-tweeting drew an "incident report" a copy of which I have yet to see. This hinders reporting.

This is a request, with more than enough notice, for live feeds of the final pre-trial conference
and of the trial. It is also a formal request that the courtroom not be closed, particularly since the
names of the CIA witnesses will apparently not be given.

We ask that this be placed in the ECF docket and that the above be addressed by Your Honor.
Respectfully submitted,

Matthew Russell Lee
Inner City Press
Inner City Press: In-house SDNY: Room 480, 500 Pearl Street, NY NY 10007

E-mail: Matthew.Lee@innercitypress.com - Tel: 718-716-3540
Regular Mail: Dag Hammarskjold Center, Box 20047, New York, NY 10017
